                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


THOMAS HAROLD SPATCHEK,

                   Plaintiff,
                                                    Case No. 21-cv-569-pp
      v.

ANDREW M. SAUL,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S AMENDED MOTION FOR LEAVE TO
     PROCEED WITHOUT PREPAYING THE FILING FEE (DKT. NO. 6)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2. The original motion did not

have enough information for the court to make a decision about the plaintiff’s

ability to pay the filing fee, so it ordered the plaintiff to file an amended motion,

dkt. no. 5, and the plaintiff has filed that amended motion, dkt. no. 6.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s amended affidavit, the court

concludes that he does not have the ability to pay the filing fee. The plaintiff’s

amended request indicates that he is not employed, he is not married, and he


                                          1
has one ten-year-old son he is responsible for supporting. Dkt. No. 6 at 1. The

original request stated that the plaintiff paid $75 per month toward the support

of his son, dkt. no 2 at 1, but the amended request says that that was the

amount the plaintiff was supposed to pay “but [has] not been able to since [his]

disability was taken away,” dkt. no. 6 at 4. The plaintiff’s original request

indicated that he had $475 per month from Foodshare, dkt. no. 2 at 2; in his

amended request, the plaintiff clarifies that that amount is his “girlfriend’s

account that [he is] a part of as household,” dkt. no. 6 at 4. According to the

amended request, the plaintiff has no income and he pays no expenses; he

owns a 2006 Pontiac Grand Prix, valued at approximately $900; he does not

own his home or any other property of value; and he has $700 in a checking or

savings account, the plaintiff indicates that this money came from the

stimulus. Dkt. No. 6 at 3-4. Perhaps in the past the defendant had used the

disability benefits that were “taken away” to pay toward his living expenses.

Although the plaintiff is represented by counsel, the amended request did not

specifically answer the court’s questions about how the plaintiff is living and

who is providing for his needs. The court will broadly construe the plaintiff’s

statement that he is part of his girlfriend’s household as meaning that she pays

for his food and housing and basic necessities. The plaintiff has demonstrated

that he cannot pay the $350 filing fee and $52 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

                                          2
325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that he was denied Social Security

benefits for lack of disability, that he is disabled, and that the conclusions and

findings of fact by the Commissioner when denying benefits are not supported

by substantial evidence and are contrary to law and regulation. Dkt. No. 1 at 1.

At this early stage in the case, and based on the information in the plaintiff’s

complaint, the court concludes that there may be a basis in law or in fact for

the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 6.

      Dated in Milwaukee, Wisconsin this 10th day of May, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
